DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Learned (US 2,476,311, of record) in view of Brook (GB 2029660 A, of record) and Cuccia (US 2,638,539).

Claim 10: Learner discloses a communications receiver (Fig.1) comprising: 
an input (1) to receive a 
at least one microwave cavity resonator (4) coupled to the input and configured to receive the 
signal processing circuitry (15, 15’ configured to receive and process the electrical output signal to produce a decoded information signal (15, 15’, 8, 16’, 16, 17, 19; see col.2,17-27).

Learner, however, only discloses the device as an “frequency discriminator”. Therefore, Learner does not disclose the demodulator/resonator receiving “a phase modulated signal” and the signal processing circuitry receiving and processing the output signal “having a characteristic representative of a phase modulation of the phase modulated RF input signal” to produce a decoded information signal. Further, while Learner discloses a “cavity resonator” with operating frequencies at the “ultra high” frequency range (see title, claim 1), Learner does not explicitly disclose the cavity resonator as a microwave cavity resonator.

Regarding the first difference, it is initially noted that both frequency modulation and phase modulation are closely related as forms of angle modulation. Brook discloses that “it is possible to derive modulation from a phase-modulated signal by means of a frequency discriminator … by passing the derived modulation through a filter having a response which is inversely proportional to frequency”. See pg.1, first paragraph. One of ordinary skill in the art would have thus been led to convert the frequency demodulated output of Learner to a phase demodulated output in order to have applied the particular frequency demodulator of Learner to similar phase modulation applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the disclosed phase demodulation derivation from a frequency discriminator output disclosed by Brook with the frequency demodulator of Learner in order to have applied to the frequency demodulator of Learner to a phase modulation application.

Regarding the second difference, Cuccia discloses that in place of a cavity resonator tuned at ultra high frequencies, a cavity resonator tuned at microwave frequencies may be implemented in a similar device depending on the desired operating frequencies required by the overall system. See col.6,63-col.7,17. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified the dimensions of the cavity resonator of Learner to resonate at microwave frequencies rather than ultra high frequencies in order to have provided demodulation within the microwave frequency band.

Claim 11: Learner discloses the microwave cavity resonator including a substantially closed structure defining an internal cavity in which the signal energy is resonated (see Fig.1 and col.2,28-31).
Claim 12: Learner implies that the substantially closed structure is made from metal (e.g. via the connection of the resonator body to ground in Fig.1), and it would have been obvious to have provided such a metallic cavity resonator as implied in order to provide a suitable, well-known cavity resonator material.
Claim 13: Learner discloses the internal cavity as hollow (see Fig.1).
Claim 16: Learner and Brook disclose wherein the electrical output signal is a voltage and the amplitude variations are voltage spikes (Learner discloses the resonator having a particular frequency/phase and frequency/amplitude response in Figs. 5 and 6, which would thus inherently produce “voltage spikes” when a phase modulation signal is applied).
Claim 18: Learner discloses the input as an antenna (1).

Allowable Subject Matter
Claims 1-7 and 19-20 are allowed.
Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  see paragraph 29 of the non-final office action mailed 28 June 2022. Regarding claim 15, the prior art does not disclose “the substantially closed structure is made from a dielectric material”, which is similar to the language of claim 14.
Response to Arguments
In light of the amendment of claim 15, the previous rejection under 35 U.S.C. 112 has been withdrawn.
In light of the amendment of claim 1, the previous rejection under 35 U.S.C. 103 has been withdrawn.
Applicant' s arguments, see pg. 6, filed 27 September 2022, with respect to the rejection(s) of claim(s) 10 et al. under 35 U.S.C. 103 have been fully considered and are partially persuasive (see below).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cuccia. 
Applicant argues in short that Learner does not disclose a microwave cavity resonator. Applicant argues that the specification defines microwave cavity resonators to “operate on the scale of a wavelength. For one of these resonators to be resonant, its cavity dimensions must be integer multiples of half wavelengths of the input signal”. Applicant further argues that Learned “does not disclose a resonator tuned to wavelengths, does not disclose anything about the cavity dimensions of the resonator, does not disclose that the cavity dimensions must be integer multiples of half wavelengths of the input signal, and does not disclose a microwave cavity resonator.”
As conceded by Applicant, Learned discloses a resonator “tuned to the unmodulated or nominal frequency of the wave received at the antenna”. Wavelength is intrinsically linked to frequency as λ = c/f. Therefore, tuning a cavity resonator to a particular frequency is equivalent to tuning a resonator to a particular wavelength. Learner therefore does disclose providing a cavity resonator with particular dimensions tuned to the wavelength of the input signal. 
However, following additional consideration, the examiner agrees that Learner does not explicitly disclose the input frequencies as “microwave” frequencies (Learner discloses “ultra high” frequencies, which is adjacent to and overlapping microwave frequencies at the end of the UHF spectrum, but not necessarily microwave frequencies per se). Therefore, an additional reference of Cuccia has been relied upon, which discloses utilizing either UHF or microwave cavity resonators depending on the application. The examiner maintains that claims 10-13, 16, and 18 remain obvious over the prior art.
Since the new grounds of rejection presented herein was not necessitated by amendment, this action is made non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849